     Case 1:19-cv-01743-DAD-JLT Document 16 Filed 07/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JOHN GALAFATE,                                   No. 1:19-cv-01743-DAD-JLT (HC)
12                         Petitioner,
13             v.                                         ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS
14       HUNTER ANGLEA, Warden,
                                                          (Doc. No. 15)
15                         Respondent.
16

17            Petitioner John Galafante is a state prisoner proceeding pro se and in forma pauperis with

18   a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a

19   U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On May 13, 2020, the assigned magistrate judge issued the pending findings and

21   recommendations. (Doc. No. 15.) The magistrate judge found that petitioner failed to exhaust

22   one of the two claims he is asserting in the pending petition for federal habeas relief and on that

23   basis recommended granting defendant’s motion to dismiss and directing petitioner to either

24   amend his petition to remove the unexhausted claim or request dismissal of the petition without

25   prejudice so that he may return to state court to exhaust his state remedies. (Doc. No. 15 at 1–3.)1

26
     1
         There is, however, a third option potentially available to petitioner and is described as follows:
27
                       If petitioner wishes the petition to be maintained as a mixed petition
28                    of both exhausted and unexhausted claims pending further
                                                           1
     Case 1:19-cv-01743-DAD-JLT Document 16 Filed 07/02/20 Page 2 of 3

 1   The findings and recommendations were served on petitioner and contained notice that any

 2   objections thereto were to be filed within twenty-one (21) days of service. (Id. at 4.) Petitioner

 3   has not filed any objections, and the time in which to do so has since passed.

 4           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendations are supported by the record and by proper analysis.

 7   /////

 8
                    exhaustion, he may seek a stay pursuant to Rhines v. Weber, 544 U.S.
 9                  269 (2005). In Rhines, the United States Supreme Court found that
                    a stay and abeyance of a mixed federal petition should be available
10                  only in the limited circumstance that (1) good cause is shown for a
                    failure to have first exhausted the claims in state court, (2) the claim
11                  or claims at issue potentially have merit, and (3) there has been no
                    indication that petitioner has intentionally delayed pursuing the
12                  litigation. Id. at 277-78.
13                  Alternatively, petitioner may seek to stay an exhausted-claims-only
                    petition pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003).
14                  See King v. Ryan, 564 F.3d 1133, 1135 (9th Cir. 2009) (citing three-
                    step procedure of Kelly). Pursuant to the Kelly procedure, the court
15                  may stay a petition containing only exhausted claims while allowing
                    the petitioner to proceed to state court to exhaust additional claims.
16                  King, 564 F.3d at 1135 (citing Kelly, 315 F.3d at 1070-71). The
                    procedure under a Kelly stay is as follows: “(1) a petitioner amends
17                  his petition to delete any unexhausted claims; (2) the court stays and
                    holds in abeyance the amended, fully exhausted petition, allowing
18                  the petitioner the opportunity to proceed to state court to exhaust the
                    deleted claims; and (3) the petitioner later amends his [federal]
19                  petition” to reincorporate the newly exhausted claims. King, 564
                    F.3d at 1135. The Kelly stay-and-abeyance procedure has no
20                  requirement of a good cause showing or that the claims are
                    potentially meritorious. However, using the Kelly procedure means
21                  that any newly-exhausted claims later added to the federal petition
                    by amendment must, if brought outside the federal habeas statute of
22                  limitations, relate back to the claims in the stayed petition; in other
                    words, “the Kelly procedure, unlike the Rhines procedure, does
23                  nothing to protect a petitioner’s unexhausted claims from
                    untimeliness in the interim.” King, 564 F.3d at 1141.
24
                    In the event petitioner chooses to proceed on an exhausted-claims-
25                  only petition without a stay, he is cautioned that any future attempt
                    to amend the petition to add newly-exhausted claims might face
26                  challenges based on timeliness, the limitations applicable to second
                    or successive petitions, and/or other procedural hurdles, depending
27                  on the circumstances.
28   Cruz v. California, No. 2:16-cv-0498 TLN AC P, 2016 WL 7374625 (E.D. Cal. Dec. 19, 2016).
                                                        2
     Case 1:19-cv-01743-DAD-JLT Document 16 Filed 07/02/20 Page 3 of 3

 1        Accordingly,

 2        1.    The May 13, 2020 findings and recommendations (Doc. No. 15) are adopted in

 3              full;

 4        2.    Respondent’s motion to dismiss (Doc. No. 13) is granted; and

 5        3.    Within thirty (30) days from the issuance of this order, petitioner shall either:

 6              (a) file an amended petition, removing the unexhausted claim; (b) file a request for

 7              dismissal of the pending petition without prejudice so that he may return to state

 8              court to exhaust his state remedies; or (c) move for a stay and abeyance of these

 9              federal habeas proceedings pending his exhaustion of his unexhausted claim,

10              delineating whether he is making such a motion pursuant to the decision in Rhines

11              or Kelly.

12   IT IS SO ORDERED.
13
       Dated:   July 1, 2020
14                                                  UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
